

	

		II

		109th CONGRESS

		2d Session

		S. 2334

		IN THE SENATE OF THE UNITED STATES

		

			February 28, 2006

			Mr. Menendez (for

			 himself, Mrs. Clinton,

			 Mr. Lautenberg, Mr. Nelson of Florida, and Mrs. Boxer) introduced the following bill; which was

			 read twice and referred to the Committee

			 on Banking, Housing, and Urban Affairs

		

		A BILL

		To ensure the security of United States ports, and for

		  other purposes.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Port Security Act of

			 2006.

		2.Prohibition on leases

			 of real property and facilities at United States ports by foreign

			 government-owned entities

			(a)In

			 generalSection 271(d) of the

			 Defense Production Act of 1950 (50 U.S.C. App. 2170(d)) is amended—

				(1)by striking

			 Subject to subsection (d) and inserting the following:

					

						(1)In

				generalSubject to subsection

				(e)

						;

				and

				(2)by adding at the

			 end the following new paragraph:

					

						(2)Prohibition on

				leases of real property and facilities at United States ports by foreign

				government-owned entitiesThe President shall prohibit any

				merger, acquisition, or takeover described in subsection (a)(1) that will

				result in any entity that is owned or controlled by a foreign government

				leasing, operating, managing, or owning real property or facilities at a United

				States

				port.

						.

				(b)Report

			 required

				(1)In

			 generalNot later than 30 days after the date of the enactment of

			 this Act, the President shall submit to Congress a report on the leasing,

			 operating, managing, or owning real property or facilities at United States

			 ports by entities that are owned or controlled by foreign governments.

				(2)ContentThe

			 report required under paragraph (1) shall include—

					(A)a list of all

			 entities that are owned or controlled by foreign governments that are leasing,

			 operating, managing, or owning real property or facilities at United States

			 ports;

					(B)an assessment of

			 the national security threat posed by such activities; and

					(C)recommendations

			 for any legislation in response to such threat.

					3.Increased

			 transparency of mandatory investigationsSection 271(b) of the Defense Production Act

			 of 1950 (50 U.S.C. App. 2170(b)) is amended—

			(1)by redesignating

			 paragraphs (1) and (2) as subparagraphs (A) and (B), respectively;

			(2)by striking

			 The President and inserting the following:

				

					(1)In

				generalThe

				President

					;

			(3)by adding at the

			 end the following new paragraphs:

				

					(2)Notification to CongressNot later

				than one day after commencing an investigation under paragraph (1), the

				President shall provide notice of the investigation and relevant information

				regarding the proposed merger, acquisition, or takeover, including relevant

				ownership records to—

						(A)the majority

				leader and minority leader of the Senate;

						(B)the Speaker and

				minority leader of the House of Representatives;

						(C)the Chairmen and

				Ranking Members of the Committee on Finance, the Committee on Homeland Security

				and Government Affairs, the Committee on Banking, Housing, and Urban Affairs,

				the Committee on Armed Services, and the Select Committee on Intelligence of

				the Senate;

						(D)the Chairmen and

				Ranking Members of the Committee on Ways and Means, the Committee on Homeland

				Security, the Committee on Financial Services, the Committee on Armed Services,

				and the Permanent Select Committee on Intelligence of the House of

				Representatives; and

						(E)the Members of

				Congress representing the States and districts affected by the proposed

				transaction.

						(3)Notification to

				public officials of investigations of proposed transactions affecting United

				States portsIn the case of an investigation under paragraph (1)

				of a proposed merger, acquisition, or takeover that will result in any entity

				that is owned or controlled by a foreign government leasing, operating,

				managing, or owning real property or facilities at a United States port, the

				President shall, not later than one day after commencing an investigation under

				paragraph (1), notify the Governors and heads of relevant government agencies

				of the States in which such ports are located and provide to such Governors and

				relevant agency heads information regarding the proposed merger, acquisition,

				or takeover, including relevant ownership records.

					(4)Public

				Comments

						(A)Solicitation of

				public commentsNot later than 7 days after commencing an

				investigation under paragraph (1), the President shall publish in the Federal

				Register a description of the proposed merger, acquisition, or takeover,

				including a solicitation for public comments on such proposed merger,

				acquisition, or takeover.

						(B)Summary of

				public commentsNot later than 10 days prior to the completion of

				an investigation under paragraph (1), the President shall publish in the

				Federal Register a summary of the public comments received pursuant to

				subparagraph

				(A).

						.

			4.Technical

			 correctionSection 271(e) of

			 the Defense Production Act of 1950 (50 U.S.C. App. 2170(e)) is amended by

			 striking subsection (c) and inserting subsection

			 (d).

		5.Effective

			 DateThe amendments made by

			 this Act shall apply to any merger, acquisition, or takeover considered on or

			 after October 1, 2005 under section 271 of the Defense Production Act of 1950

			 (50 U.S.C. App. 2170).

		

